Citation Nr: 1532035	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea cruris with onychomycosis. 

2.  Entitlement to service connection for a chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure and/or chemical exposure.

3. Entitlement to service connection for emphysema, to include as due to asbestos exposure and/or chemical exposure.

4.  Entitlement to service connection for bronchitis, to include as due to asbestos exposure and/or chemical exposure.

5.  Entitlement to service connection for throat cancer, to include as due to asbestos exposure and or chemical exposure.

6.  Entitlement to service connection for headaches, to include as due to chemical exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing. A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  As discussed at the May 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified the Board that he wished to withdraw the claim for entitlement to a compensable disability rating for tinea cruris with onychomycosis.

2.  The Veteran's COPD, emphysema, bronchitis, and throat cancer were not manifest during service or for many years thereafter, and are unrelated to service, to include exposure to asbestos exposure and/or chemical exposure.

3.  The preponderance of the evidence weighs against a finding that the Veteran has a chronic headache disability at this time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable disability rating for tinea cruris with onychomycosis, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  COPD, emphysema, bronchitis, and throat cancer were not incurred in or aggravated by service, and may not be presumed related to service, to include exposure to asbestos and/or chemicals.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  A headache disability was not incurred in or aggravated by service, and may not be presumed related to service or chemical exposure.  38 U.S.C.A. §§ 1110 , 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the May 2015 hearing, the Veteran withdrew the claim of entitlement to a compensable rating for tinea cruris with onychomycosis.  There is therefore no error of fact or law to address.  Hence, there remain no allegations of errors of fact or law.

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has COPD, emphysema, bronchitis, and throat cancer that are related to his service, including asbestos and/or chemical exposure and headaches that are related to chemical exposure.  

Specifically, he contends that while serving about the USS Hornet, he had continued exposure to asbestos, paint, engine fumes, and other toxins which caused his disabilities.  He contends that smoking may have contributed to his disabilities, but states that they all started during his service.  See, March 2012 Notice of Disagreement.

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (February 4, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2014).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

As an initial matter, in this case, VA has acknowledged the Veteran's military occupational specialty as an aviation electrician's mate and probable in-service exposure to asbestos (see, May 2002 memorandum).  Accordingly, the Board is willing to concede that the Veteran was exposed to some asbestos while serving in the Navy.  However, as will be discussed in greater detail below, the competent evidence of record does not show that the Veteran's claimed disabilities are related to in-service asbestos exposure or exposure to chemicals, and provides evidence against such claims. 

These claims will be addressed in turn.

Headaches

The Veteran's service treatment records (STRs) include a treatment note dated in 1958 which reflects a diagnosis of tension headache.  However, neurological examinations, MRI scans, and EMGs showed no abnormalities.  In addition, July 1958 enlistment and July 1971 RFAD (release from active duty) examinations are void of findings, complaints, symptoms, or any diagnosis of a chronic headache disability.  Neurological evaluations performed at enlistment and on separation are normal.

Post-service, a November 1968 VA examination is negative for any complaint or diagnosis of headaches.

Private and VA treatment records reflect complaints and treatment of headaches, but are void of any diagnosed chronic headache disability.  Specifically, a September 2002 VA report reflected a history of headaches and PND (post-nasal drip) for which a sleep apnea evaluation was recommended.  An August 2009 report reflects a complaint of a two-week history of headaches and dizziness which subsided after a carbon monoxide leak on the water heater was repaired, providing evidence against this claim as it clearly indicates a problem well after service and a cause for this problem: the monoxide leak.  

A May 2010 report reflects that the Veteran sought emergency room care for a one to two-week long history of headaches he attributed to medications prescribed after a heart attack.  He denied any head injury and denied having had any headaches for several years.  His physician indicated that his headaches were related to his sinus condition.  

In this report the Veteran himself provides factual evidence against his current claim.    

In July 2014, he denied having headaches.  These records are void of any diagnosed chronic headache disability, providing probative evidence against the claim.

In a July 2011 VA neurological disorders opinion, the examiner opined that the Veteran's headaches are less likely than not caused by or a result of injury, illness, or exposure(s) during service.  This is based on the rationale that the STRs failed to reveal treatment of headaches and no issues were noted on separation.  The examiner also stated that further review of the claims file and extensive review of outside medical records failed to reveal an apparent history of, or treatment for, chronic headaches.

The Board finds this medical opinion is entitled to great probative weight. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a chronic headache disability.  However, even if the Board assumes that the Veteran does have a currently diagnosed headache disability, there is no evidence of an in-service headache disability or an opinion relating any current headache symptoms to the Veteran's service, to include chemical exposure. 

Again, for reasons cited above, the service and post-service evidence provide particularly negative evidence against this claim.

The Board has taken the contention that the Veteran has a currently diagnosed chronic headache disability that was caused by his service.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and May 2015 testimony before the Board and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed headache disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current headache disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Again, some of the Veteran's own prior statements to health care providers provide highly probative factual evidence against this claim. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a headache disability and there is no doubt to be otherwise resolved.  As such, the claim is denied.

COPD, Emphysema, Bronchitis, and Throat Cancer

The Veteran's STRs are void of findings, complaints, symptoms or diagnoses of COPD, emphysema, bronchitis, or throat cancer.  Specifically, July 1958 enlistment and July 1961 RFAD (release from active duty) examinations indicate normal clinical evaluations of the mouth and throat and lungs and chest and neurologic evaluation, providing evidence against these claims.  

Post-service, a November 1968 VA examination is negative for any diagnoses of respiratory/pulmonary disabilities.

The record contains extensive private and VA treatment records, including a December 1991 private report which indicates a history of smoking abuse (one to one and one-half packs of cigarettes per day) and diagnosis of chronic obstructive pulmonary disease (COPD).  These records include diagnoses of laryngeal cancer (squamous cell carcinoma of the epiglottis) in 2006, a history of tobaccoism.  

A December 2005 private note states that he was chronically dyspneic secondary to log-standing cigarette abuse, providing evidence against this claim. 

A December 2012 report submitted by the Veteran which shows that during service the Veteran worked on a flight deck where he was exposed to aircraft exhaust fumes and was overcome by paint fumes.  He also claimed that he was exposed to asbestos doing dry dock duct work.  

The Veteran had a history of smoking from age 16 to 68.  

The impression was end stage COPD, bronchorrhea and s/p cancer of the larynx.  Attached to the report is a statement from the Veteran indicating that he did not began smoking until his service.  

Parenthetically, to the extent the Veteran has alleged that he began smoking in service and that contributed to his respiratory/pulmonary disabilities, the Board notes that service connection may not be established for a disability on the basis that it resulted from injury or disease attributable to a veteran' use of tobacco products during service.  38 C.F.R. § 3.300(a) (2014).  The law, based by the United States Congress, on this point is unfortunately very clear.  

The record includes numerous VA and private medical opinions which have been obtained and submitted as to the nature and etiology of the Veteran's claimed respiratory/pulmonary disabilities, and throat cancer.

An August 1998 private report from Dr. Sutton reflects a complaint of bronchitis and a cough which the physician opined was "due to cigarette smoking."

In April 2009, private physician Dr. Morgan opined that the most likely cause for the Veteran's throat cancer is tobacco smoke.

In a July 2011 VA medical opinion, after thorough review of the claims file, the examiner opined that the squamous cell carcinoma of the epiglottis/supraglottis (throat cancer) with cervical metastasis is currently in remission status post radiation and chemotherapy, is less likely than not caused by or a result of exposure during service.  Based on the outside medical records from the Veteran's treating ENT, his condition is due to smoking, referencing the April 2009 private medical opinion.  The Veteran had upwards of a 120-pack year history and worked at a casino where he was likely exposed to additional second hand smoke for many years.

With regard to COPD, the examiner opined that it is less likely than not caused by or a result of exposure during service based on the rationale that there are no apparent medical records indicating a diagnosis of, or current radiographic evidence that the Veteran had asbestosis.  Furthermore, asbestos related lung disease results in pulmonary fibrosis and typically does not result in COPD/emphysema/chronic bronchitis in non-smokers.  The major risk factor for the development of COPD is the inhalation of toxic substances, such as tobacco smoke and some chemicals.  

The examiner cited medical research which states that smoking is the cause of 85% to 90% of COPD cases and that passive exposure to cigarette smoke may contribute to respiratory symptoms and the development of COPD, as this exposure increases the lungs total burden of inhaled particles and toxic tobacco gases.

Other risk factors for COPD include exposure to other types of smoke or biomass fuels.  Chronic occupational exposure to organic and inorganic dusts, particulate matter, and fumes alone rarely leads to the development of COPD; rather, the inhalation of these airborne particles may increase the risk of COPD in the presence of concurrent cigarette smoking.  With regard to the inhalation of fumes, the examiner explained that air pollution adds to the overall burden of inhaled particles, but a direct role in causing COPD has not been well-defined. 

In October 2012, private physician Dr. Wanzek opined that the Veteran's reported exposure to airplane exhaust fumes contributed to his COPD.

Private medical opinions from Dr. Vander Meide include an October 2012 opinion and a diagnosis of chronic bronchitis and opined that she was unable to determine based on available records if related to service, but indicated that it was possible due to exposure to fumes.  A June 2013 respiratory conditions Disability Benefits Questionnaire (DBQ) report reflects a diagnosis of COPD and the Veteran's report of being exposed to paint fumes, jet fuel and asbestos (during service) with a history of a respiratory condition since the 1990s.  In August 2014, she stated that the Veteran had been a patient since 2012, had a history of COPD, and served on an aircraft carrier where he was exposed to fuel fumes and asbestos.  She opined that his COPD is at least as likely as not caused by the results of those exposures.

VA medical opinions from Dr. Aoki include a September 2013 diagnosis of chronic bronchitis with acute exacerbation.  The physician noted the Veteran's history of exposure to asbestos fibers and diesel fumes during service, along with his previous history of tobacco smoking, may have contributed to his current disease.  In a May 2014 addendum, she reported a history of exposure to aircraft exhaust and pain fumes and asbestos during his military service.  CT of chest shows linear fibrotic changes, some pleural based, small subpleural nodularities RML and RLL, emphysematous changes and early bronchiectasis.  She opined that his environmental exposures most likely than not may have contributed to current radiographic findings and lung condition.

On November 2013 VA respiratory conditions DBQ examination, the examiner diagnosed chronic obstructive pulmonary disease and chronic bronchitis date of diagnoses prior to 2000, laryngeal cancer in 2006, and bronchiectasis prior to 2011.  She stated that he had end stage lung disease, chronic respiratory failure and hypoxemia and noted that he worked on a flight deck during service where he was continually exposed to aircraft fumes.

An August 2014 private opinion from Dr. Morgan includes an assessment and diagnosed difficulty swallowing and shortness of breath.  The physician opined that fibrotic changes seen on CT scan and associated shortness of breath are at least as likely as not caused by or a result of his environmental exposure during service.

In September 2014, VA physician Dr. Massick opined that the Veteran's reported history of exposure to aircraft exhaust, paint fumes, and asbestos during his military service more likely than not may have contributed to current radiographic findings and lung condition.

An October 2014 private opinion from Dr. Guest reflects diagnoses of underlying significant COPD and bilateral linear atelectasis.  The physician noted that the Veteran reported exposure to military aircraft exhaust, paint fumes, and asbestos exposure during his service.  She stated that he had ongoing pleural-based effusion at the left base and nodularity in the right middle lobe and right lower lobe as well as emphysema and early bronchiectasis.  She opined that "these processes are at least as likely as not caused by a result of his previous exposures."

In January 2015, VA obtained an expert opinion regarding whether the Veteran's COPD/chronic bronchitis and throat cancer are due to exposure to aircraft and paint fumes and/or asbestos during service.  The medical expert opined that the Veteran's COPD/chronic bronchitis and throat cancer are less likely than not related to exposure to aircraft and paint fumes and/or asbestos during service.  This is based in part on a review of the medical record and physicians' opinions that he Veteran's COPD/chronic bronchitis and throat cancer could be due to exposure to aircraft/paint fumes and asbestos during service.  However, the medical expert opined that these opinions are speculative, at best, and are not based on a review of the STRs which shows no evidence of the diagnosis, treatment or complaint of any respiratory condition.  

The medical expert explained that typically, exposure to hazards will produce an immediate reaction and there is no evidence in the STRs that this occurred.  The most important risk factor for COPD and laryngeal malignancy is cigarette smoking and the amount and duration of smoking contribute to disease severity.  With enough smoking, almost all smokers will develop measurably reduced lung function.  While studies have shown an overall "dose-response curve" for smoking and lung function, some individuals develop severe disease with fewer pack years and others have minimal to no symptoms despite many pack years.  Review of a 2013 chest CT scan shows no evidence of asbestos exposure.

In this regard, the Board finds that the June 2011 VA medical opinion and January 2015 VA medical expert opinion provide highly probative evidence against the claims for service connection for COPD, bronchitis, emphysema, and throat cancer.  Both the June 2011 VA examiner and January 2015 VA medical expert reviewed the claims file and considered the Veteran's documented and reported history.
The June 2011 VA examiner opined that the Veteran's throat cancer was less likely than not caused by service, but is related to smoking.  This is primarily based on the rationale that the Veteran had a 120-pack a year history of smoking.  The examiner opined that the COPD is less likely than not caused by service based on the lack of radiographic evidence of asbestosis.

The January 2015 VA medical expert opined that the Veteran's COPD/chronic bronchitis and throat cancer are less likely than not related to exposure to aircraft and paint funes and/or asbestos during service.  He considered the medical opinions of record in support of the Veteran's claims, but stated that they are speculative, at best, based on the lack of evidence of diagnoses, treatment, or complaints of respiratory conditions during service.  He explained that typically, exposure to hazards will produce an immediate reaction and that there is no evidence in the STRs that this occurred.  

Both the examiner and medical expert provided conclusions with a sufficient rationale supported by medical research.  Therefore, the VA opinion and medical expert opinion provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, these opinions are further supported by the August 1998 private medical opinion of Dr. Sutton that the Veteran's chronic bronchitis was due to cigarette smoking and the April 2005 private medical opinion of Dr. Morgan that the most likely cause for the Veteran's throat cancer is tobacco smoke.

While the Veteran service to this country is not in question, it is important for the Veteran to understand that in this case there is what can only be considered prodigious evidence that the cause of the Veteran's problems was his long unfortunate history of smoking, and nothing else.  The Board cannot overlook a one-half century history of smoking and the implausibility of that these problems are somehow connected to service more than one-half century ago.  

The Board has considered the October 2012 private medical opinion of Dr. Wanzek that the Veteran's reported exposure to airplane exhaust fumes contributed to his COPD; August 2014 opinion of Dr. Vander Meide that his COPD was at least as likely as not related to exposure to fuel fumes and asbestos; October 2014 opinion of Dr. Guest that his COPD, emphysema, and other disease processes of the lungs are at least as likely as not caused by a result of his previous exposures to aircraft exhaust, paint fumes, and asbestos exposure during service; and August 2014 private opinion of Dr. Morgan that the fibrotic changes and shortness of breath are related to environmental exposure during service.  However, the Board finds that these opinions are of little probative value.  The private physicians supplied bare conclusions and did not support their opinions with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The Board has also considered Dr. Aoki's September 2013 and May 2014 opinions; that the Veteran's history of exposure to asbestos fibers and diesel fumes during service, along with his history of tobacco smoking, "may have" contributed to his chronic bronchitis and lung disease; Dr. Massick's September 2014 opinion that the Veteran's in-service environmental exposures more likely than not "may have" contributed to his lung condition; and October 2012 opinion from Dr. Vander Meide that his chronic bronchitis was "possible" due to exposure to fumes.  

However, the probative value of these "positive" opinions is highly limited.  At best these are highly speculative opinions.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).

Beyond the above, the Board finds these opinions are outweighed by the STRs which are completely void of findings, complaints, symptoms or diagnoses of respiratory/pulmonary disabilities or throat cancer.  The service and post-service evidence provides evidence against these claims.  Therefore, the Board finds the October 2012; September 2013; and May, August, September, and October 2014 opinions of little probative value.

With regard to the Veteran's claimed throat cancer, while he contends that this disability is related to his service it does not appear that he contends that he has continued symptomatology since service.  

Notably, records do not reflect problems relating to his throat cancer until late December 2005/early January 2006 and respiratory/pulmonary disabilities until December 1991.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran was not diagnosed with throat cancer for over 44 years after service and did not experience any symptoms of respiratory/pulmonary disability for over 30 years after service.  These long periods without problems (while, importantly, other problems are indicated) weigh against the claims.  With regard to throat cancer, continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence or opinions which relate the Veteran's throat cancer, COPD, emphysema, or bronchitis to his service except the medical opinions that are off highly limited probative value and clearly outweighed by evidence against this claim. 

Moreover, importantly, although he initially filed a service connection claim for tinnitus in 2003 (clearly indicating that the Veteran did know how to file a claim); it was not until 2010 that he initially filed claims for respiratory/pulmonary disabilities.  These actions suggest that the Veteran himself, at some point, did not believe that these problems were due to service. 

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his respiratory/pulmonary disabilities at that time (the Veteran would not be expected to file his claim for throat cancer until after his initial diagnosis in December 2005/January 2006) at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  
Simply stated, the Veteran knew how to file a claim in 2003 but did not initially file a claim for these problems until 2010.  His own statements provide some factual evidence against these claims:  His own admitted history of what can only be cited as extensive use of tobacco over many decades only provides more factual evidence against his own claims.  These facts cannot be ignored. 

The Board has taken the contention that the Veteran his claimed COPD, emphysema, bronchitis, and throat cancer were caused by his service with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and May 2015 testimony before the Board and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of COPD, emphysema, bronchitis, and throat cancer, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in February 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before a VLJ in May 2015.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of his claimed headaches, COPD, emphysema, bronchitis and throat cancer.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and opinions, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, in February 2015, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that he desired to have his claims certified immediately to the Board. 

Next, relevant VA medical opinions were obtained in July 2011 and January 2015 and a VA respiratory examination was conducted in November 2013.  In sum, the Board finds that the examination report and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted a thorough examination (in November 2013), noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The appeal as to the issue of entitlement to a compensable rating for tinea cruris with onychomycosis is dismissed.

Service connection for COPD, is denied.

Service connection for emphysema, is denied.

Service connection for bronchitis, is denied.

Service connection for throat cancer, is denied.

Service connection for headaches, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


